Citation Nr: 0431198	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-13 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disorder claimed as degenerative joint disease of the 
shoulders.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and A.F.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  In that decision, the RO 
declined to reopen the veteran's claim of entitlement to 
service connection for a bilateral shoulder condition on the 
basis of new and material evidence. 

The Board notes that a January 1979 rating decision denied 
service connection for bursitis of the shoulders.  Since that 
decision was not appealed, the RO treated it as a final 
decision.  However, the veteran's current claim is based on a 
new diagnosis of degenerative joint disease of the shoulders.  
A newly diagnosed disorder, even if medically related to a 
previously diagnosed disorder, is not the same claim for 
jurisdictional purposes when it has not been previously 
considered.  As such, the Board notes that a claim for 
service connection for a bilateral shoulder disorder is not 
the same as the earlier claim for bursitis.  Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996); but see Ashford v. 
Brown, 10 Vet. App. 120 (1997 (a new etiological theory of 
entitlement, such as for exposure to herbicides, however, 
does not amount to a new claim).  Therefore, the Board must 
consider this as a new claim to be reviewed on a de novo 
basis.  See also Spencer v. Brown, 17 F.3d. 368 (1994). 

In June 2004, the veteran testified at a hearing held before 
the undersigned Veterans Law Judge.  A transcript of that 
hearing has been attached to the claims file. 


FINDINGS OF FACT

1.  The veteran's service medical records were destroyed in 
1973 while at a government facility.

2.  Medical evidence indicates that degenerative joint 
disease of the shoulders was incurred in service. 


CONCLUSION OF LAW

Degenerative joint disease of the shoulders was incurred in 
service.  38 U.S.C.A.  §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he has a bilateral shoulder 
disability that was incurred in service.  He maintains that 
he injured his shoulders in 1943 while stationed in Italy 
when he was knocked off a tank.  For the reasons set forth 
below, the Board finds that the evidence supports the 
veteran's claim.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  In addition, certain chronic diseases, 
such as arthritis, may be presumed to have been incurred in 
or aggravated during service if manifested to a compensable 
degree (10 percent) within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection generally requires: (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  Where the determinative issue 
involves medical etiology or a medical diagnosis, competent 
medical evidence is required to support this issue. See Epps, 
supra; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The veteran claims that he injured both shoulders in 1943 
when a boom from a wrecker swung around and knocked him off a 
tank where he was standing.  He testified at his June 2004 
hearing that both arms were placed in slings and that he was 
given light duty for several weeks.  In support of his claim, 
the veteran submitted numerous statements from individuals 
who claimed that they either witnessed the accident or saw 
him wearing slings on both arms shortly thereafter.  The 
veteran claims that he has experienced pain in both shoulders 
since that injury, and has dislocated both shoulders on 
numerous occasions over the years.  

Unfortunately, none of the veteran's service medical records 
are able to confirm that he injured his shoulders in service 
because they were destroyed in a fire in 1973 while stored at 
a government facility.  In cases such as this where service 
medical records are unavailable through no fault of the 
veteran, a heightened obligation is required to explain 
findings and conclusions and to carefully consider the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).

The veteran testified that he was treated for bilateral 
shoulder pain shortly after his separation from active duty 
but that those records are no longer available.  The record 
shows that the veteran was treated for bursitis in 1972, and 
that he began physical therapy in May 1978 for partially 
frozen shoulders.  An August 1988 radiology report noted 
considerable deformity of the right humeral head with 
"osteoficied" [sic] formation.  The radiologist indicated 
that post-traumatic arthritis was a possible cause. 

The veteran received VA outpatient treatment for bilateral 
shoulder pain from 2001 to 2002.  Of particular relevance, a 
November 2001 treatment record noted the veteran's complaints 
of bilateral shoulder pain since the 1943 injury in service 
when he was knocked off a tank.  The veteran told the 
clinician that he was treated at an aid station after the 
accident and returned to duty a few days later.  He explained 
that he began to notice significant pain in his shoulders in 
the 1950's.  He also stated that he had experienced several 
recurrent dislocations of the shoulder joints over the years.  
X-rays revealed severe arthritic changes with significant 
joint space narrowing, with the right greater than the left.  
The diagnosis was traumatic arthritis of the shoulders.  

At a May 2002 VA examination, the veteran reported bilateral 
shoulder pain dating back to the 1943 injury.  The examiner 
diagnosed the veteran with severe degenerative joint disease 
of the shoulders, with trauma being the most likely etiology.  
The examiner, however, did not identify the nature of the 
trauma which caused the veteran's arthritis.  When examined 
by VA in February 2003, the examiner stated that he "was 
unable at this time to attribute his severe degenerative 
joint disease of the bilateral shoulders solely to the 
incident in 1943, although at this point it does appear to be 
a likely etiology." (Emphasis added). 

The veteran also submitted statements from various 
individuals who claimed to have either witnessed the 1943 
injury or who saw the veteran wearing slings on both arms 
shortly thereafter.  In a letter submitted in June 2004, Sgt. 
J.B. stated that he was stationed with the veteran in Anzio, 
Italy, and that he was responsible for assigning work details 
involving replacing destroyed tanks with new tanks and 
removing vehicles from the battle zone.  The sergeant 
explained that the veteran had been under his command when he 
injured his shoulders.  He indicated that after the accident 
the veteran's arms were placed in slings, that he was placed 
on light duty for a week, and that he continued to complain 
of pain and restricted movement of his arms.  

After carefully reviewing the record, the Board finds that 
the evidence supports the veteran's claim for service 
connection for degenerative joint disease of the shoulders.  
First, the Board finds that the veteran injured both 
shoulders in service.  The Board is aware that none of the 
service medical records are available to verify the veteran's 
injury in service.  However, this fact should not be fatal to 
the veteran's claim for service connection.  See O'Hare, 
supra.  The Board finds the veteran, as well as other 
individuals who submitted statements in support of his claim, 
to be credible.  Several individuals have consistently 
maintained that the veteran injured his shoulders after being 
knocked off a tank while stationed in Italy.

Second, the Board notes that medical evidence indicates that 
the veteran's current degenerative joint disease of the 
shoulders is related to the 1943 injury.  The Board is aware 
that the veteran did not report bilateral shoulder pain until 
many years after service, and that degenerative joint disease 
was first diagnosed in 2001.  In support of his claim, 
however, medical evidence clearly indicates that the 
veteran's degenerative arthritis of the shoulders is due to 
trauma.  Although a VA examiner in February 2003 stated that 
he was unable to attribute the veteran's arthritis to trauma 
related to the 1943 injury, he stated that this injury 
appears to be a likely etiology.  While the Board notes that 
it is possible that the veteran had some type of post-service 
trauma to his shoulders, no such trauma has been identified.  

The Board thus finds that the medical evidence is in relative 
equipoise with regard to whether there is a causal 
relationship between the veteran's degenerative joint disease 
of the shoulders and his military service.  See Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the issue).  Hence, resolving all 
reasonable doubt in favor of the veteran, the Board concludes 
that degenerative joint disease of the shoulders was incurred 
in service.  Accordingly, service connection for this 
disability is warranted.  

As a final note, the Board is aware that it is generally 
required to discuss whether the veteran has been apprised of 
the law and regulations applicable to his claim, the evidence 
that would be necessary to substantiate his claim, and 
whether his claim has been fully developed in accordance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  In light of the fully favorable decision 
with respect to this appeal, however, the Board finds that a 
discussion of the VCAA is not needed.  Bernard v. Brown, 4 
Vet. App. 384 (1993)




ORDER

Service connection for degenerative joint disease of the 
shoulders is granted.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



